Title: To Thomas Jefferson from Benjamin H. Latrobe, 4 December 1802
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


          
            Dear Sir, 
            Saturday morning Decr. 4h. 1802
          
          I should be happy to wait upon you with the result of my calculations at 2 o’clock, if you could then make it convenient to devote half an hour to me. I propose that hour because it is the very earliest that I can mention,—and I believe you to be desirous of obtaining the information which I can give as soon as possible; but a later hour will be equally convenient to me.—I am anxious that you should believe that if during my residence here I have been wanting in the respect of personal attendance upon you,—it has been, because my whole time has been engrossed by unremitted attention to the subject you have committed to me;—and that if I could use expressions to which no meaning of adulation could be possibly attached I should not be at loss,—as I am,—to express to you my sense of your personal kindness to me,—and to tell you how much my attachment to your public character, which my parents instilled into me before I saw you, & which has never varied, has spread itself over that, which belongs to you as an individual.—I hope you will pardon this involuntary effusion of my feelings,—they are sincere & disinterested,—and I should have much less sensibility than I do, & much less gratitude than I ought to, possess, were I to feel otherwise. I have perhaps taken an improper opportunity to express them,—but my tongue cannot to do,—but my conduct may.—
          I am with great truth Your faithfull hble Servt.
          
            B Henry Latrobe
          
        